department of the treasury internal_revenue_service washington d c tax exempt and government entities oct u i l xxxxxxxkxkxxxkxk xxxxxxkxxkkkxxkk xxxxxxxkkxxxkkk legend taxpayer a xxxxkxkkxkxkkkxkkkkkn taxpayer b kxxkxxxkxkkkxkxkkkkkk amount c xxxxxxxxxxkxkxxkxkkkk amount d xxxkxkxkxxkkxkkkkk amount e xkxxkkxkkxkkkkkkkk amount f xxkxkxxxxkkxkkkxkkkkk ira x xkkxkkkkkxkkkkkkkkk xxxkkkkkxkkkxkkkkkk account t xxxkxxkxxxxkkkkxkkk bank s xxkkxxkkkkxkkkkkkkkkk bank r xxkkxxkkxxxkkkkkkkkk individual n xxxkkxxkxkkkkkkkkkk dear this is in response to a request dated date submitted on your behalf by your authorized representative for a letter_ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code correspondence dated date supplemented the request the following facts and representation have been submitted under penaities of perjury in support of the ruling requested xxxxxxxkxxxxkxxxkk page taxpayer a states that he maintained a simplified_employee_pension plan sep -individual retirement arrangement ira x with bank s taxpayer a states that he became unhappy with the return on his investments with bank s and thought that he could better manage the funds himself taxpayer a further to directly transfer amount c from ira x to an states that he instructed bank s account at bank r documentation submitted by taxpayer a shows that on date amount c was transferred from ira x to bank r which was deposited into account t account t is described as a joint savings account taxpayer a and his spouse taxpayer b already maintained with bank r documentation submitted by taxpayer a also shows that on date amount d was transferred from to individual n taxpayer a states that he invested amount d with account t individual n and that individual n pays a retum on such investment which is always deposited into account t further taxpayer a states that on date he purchased a certificate of deposit with bank s in the amount of amount f amount f consists of amount e the balance of the ira x funds transferred from bank s and taxpayer a and taxpayer b's personal funds taxpayer a states that in a meeting with his accountant in late he learned that a qualified retirement account may not have been set up at bank s even though taxpayer a has not submitted any documentation or evidence that shows that he instructed bank s to set up an ira and bank s failed to do so or that he completed an application form to establish an ira with bank s and bank s failed to establish such an account taxpayer a states that he refers to account t as a retirement account that the funds transferred from ira x have been invested in allowable ira investments and that such funds have never been used for any other purposes taxpayer a states that he did not realize that account t which is described as a joint savings account per account statements submitted with this request was not an eligible retirement account based on the above facts and representations taxpayer a requests that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount c from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers xkxxxxkxxkkkkkkkkkk page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a xi from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 d d of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d3 xi the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to compete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted in this case shows that amount c was transferred from ira x and deposited into account t on date the facts indicate that the ability to timely complete a rollover of amount c wa sec_90u804025 xxx xkxkxkkokkkkkkkk page at all times within taxpayer a's control as he has not submitted any documentation or other evidence to the service that shows how any of the factors outlined in revrul_2003_16 affected his ability to timely roll over amount c to another ira within the applicable 60-day time period therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount c from ira x no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 kx3 of the code provides that it may not be used or cited by others as precedent pursuant to a power of attomey on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions please contact ' sincerely yours signed dovos b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
